IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF THE W.N.                           No. 69737
                    CONNELL AND MARJORIE T.
                    CONNELL LIVING TRUST, DATED
                    MAY 18, 1972, AN INTER VIVOS
                    IRREVOCABLE TRUST.

                    JACQUELINE M. MONTOYA; AND
                                                                              FILED
                    KATHRYN A. BOUVIER,                                       JUN 2:0 2016

                                  vs.
                                      Appellants,

                    ELEANOR CONNELL HARTMAN
                    AHERN; AND FREDERICK P. WAID,
                                                                          n
                                                                        E:L



                    COURT-APPOINTED TRUSTEE,
                                      Respondents.

                                          ORDER DISMISSING APPEAL

                                Cause appearing, appellants' motion for a voluntary dismissal
                    of this appeal is granted. This appeal is dismissed. NRAP 42(b). The
                    parties shall bear their own fees and costs.
                                It is so ORDERED.




                                                        CLERK OF THE SUPREME COURT
                                                        TRACE K. LINDE

                                                        BY:




 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER

 (0)-1947 ag4g3TD

                                                                                             N2Z3
                 cc: Hon. Gloria Sturman, District Judge
                      The Rushforth Firm, Ltd.
                      Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                      Hutchison & Steffen, LLC
                      Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER
                                                   2
 (01•1047